Citation Nr: 1036668	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  09-06 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
arthritis of the right shoulder.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic neck 
pain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to July 1993.

By a decision entered in February 2006, the RO in Los Angeles, 
California denied service connection for a low back disorder, 
degenerative arthritis of the right shoulder, and chronic neck 
pain with degenerative joint disease.  The RO notified the 
Veteran of its decision, and of his appellate rights.

In November 2006, the Veteran requested that his claims be 
reopened.  He did not initiate an appeal of the February 2006 
decision within one year, however.  See 38 C.F.R. § 20.201 
(defining a notice of disagreement (NOD) as "[a] written 
communication . . . expressing dissatisfaction or disagreement 
with an adjudicative determination . . . and a desire to contest 
the result . . . .") (emphases added); 38 C.F.R. § 20.302(a) 
(providing that a NOD must be filed no later than one year from 
the date VA mails notice of its decision to the claimant).  Nor 
was any new and material evidence received during the period for 
filing an appeal.  See 38 C.F.R. § 3.156(b); Muehl v. West, 13 
Vet. App. 159, 161-62 (1999) (if new and material evidence is 
received prior the expiration of the appeal period, the former 
decision denying the claim becomes a nullity).  As a result, the 
February 2006 decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.

The present matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision by the RO in St. 
Louis, Missouri that, in pertinent part, confirmed and continued 
the prior denials of service connection for a low back disorder, 
degenerative arthritis of the right shoulder, and chronic neck 
pain with degenerative joint disease.  After the decision was 
entered, the case was transferred to the jurisdiction of the RO 
in Honolulu, Hawaii.

In July 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing held at the RO.  A 
transcript of that hearing has been prepared and associated with 
the claims file.

It appears that the agency of original jurisdiction (AOJ) has 
determined that new and material evidence has been received to 
reopen the Veteran's claims.  See, e.g., Rating Decision dated 
November 2007.  The Board is nevertheless required to consider 
that question independently.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Accordingly, the issues on appeal have been 
characterized as set forth above, on the title page.

At the July 2010 hearing, it was agreed that the Board would hold 
the record open for a period of 60 days to allow the Veteran and 
his representative an opportunity to submit additional evidence.  
The 60-day period has now expired, and no additional evidence has 
been received.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  In the context of a claim to reopen, the VCAA 
requires, among other things, that the claimant be provided with 
notice describing the evidence necessary to substantiate the 
elements of service connection that were found insufficient in 
the previous denial.  See, e.g., Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Here, that has not been done.  Corrective action is 
therefore required.

The Veteran has testified that he first received post-service 
treatment for the disabilities here at issue at the VA Medical 
Center (VAMC) in Portland, Oregon.  He has also reported 
receiving relevant private treatment in 1987, prior to service, 
for injuries sustained in a motorcycle accident; during service, 
to include from a care provider in Westminster, California; at 
the VAMC in Long Beach, California, from 1993 to 2005; and 
currently at the VAMC in Honolulu, Hawaii, and from a Dr. Xuong 
K. Tang.

Presently, the Veteran's claims file contains no records of 
treatment from the VAMC in Portland, Oregon.  Nor does it contain 
records of private treatment for injuries sustained in a 
motorcycle accident in 1987, records of private treatment during 
service, or from Dr. Xuong Tang.  It is not entirely clear that 
all relevant reports of the Veteran's treatment from the VAMC in 
Long Beach, California, have been obtained, and records of care 
from the VAMC in Honolulu, Hawaii were last procured in September 
2009.  Because these "missing" records could bear on the 
outcome of the Veteran's appeal, efforts should be made to obtain 
them.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2009).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).  The Veteran's 
service personnel records should also be procured, in light of 
his assertions that he was placed on limited duty during service 
as a result of injuries associated with his current claims.  A 
remand is required.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the Veteran 
and his representative relative to the issues on 
appeal.  Among other things, the letter must 
describe the evidence necessary to substantiate 
the specific element(s) of service connection 
that were found insufficient in the previous 
denial, as required by Kent.  The Veteran and 
his representative should be given a reasonable 
opportunity to respond to the notice, and any 
additional information or evidence received 
should be associated with the claims file.

2.  Ask the Veteran to provide releases for 
records of private treatment he received for 
injuries sustained in a motorcycle accident in 
1987; records of private treatment he received 
for his neck, right shoulder, and/or low back 
during service, to include from a care provider 
in Westminster, California; from Dr. Xuong Tang; 
and from any other care providers who may 
possess new or additional evidence pertinent to 
the issues on appeal.  If the Veteran knows that 
all or some of the aforementioned records are 
unavailable, he should be asked to so indicate.  
If he provides the necessary releases, assist 
him in obtaining the records identified, 
following the procedures set forth in 38 C.F.R. 
§ 3.159.  Any new or additional (i.e., non-
duplicative) evidence received should be 
associated with the claims file.

3.  Ask the service department to provide a 
complete copy of the Veteran's service personnel 
record.  Efforts to obtain the evidence should 
be fully documented, and should be discontinued 
only if it is concluded that the evidence sought 
does not exist or that further efforts to obtain 
the evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if any, 
should be associated with the claims file.

4.  Take action to ensure that all relevant 
records of the Veteran's treatment at the VAMC 
in Portland, Oregon are associated with the 
claims file, including, but not limited to, any 
and all non-electronic (i.e., typed or hand-
written) clinical records, progress notes, 
and/or reports of hospitalization, whether or 
not they have been archived, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Efforts to obtain the evidence should be fully 
documented, and should be discontinued only if 
it is concluded that the evidence sought does 
not exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if any, 
should be associated with the claims file.

5.  Take action to ensure that all relevant 
records of the Veteran's treatment at the VAMC 
in Long Beach, California are associated with 
the claims file, to include all relevant records 
dated from May 7, 1993 to February 15, 2005, 
including, but not limited to, any and all non-
electronic (i.e., typed or hand-written) 
clinical records, progress notes, and/or reports 
of hospitalization, whether or not they have 
been archived, following the procedures set 
forth in 38 C.F.R. § 3.159.  Efforts to obtain 
the evidence should be fully documented, and 
should be discontinued only if it is concluded 
that the evidence sought does not exist or that 
further efforts to obtain the evidence would be 
futile.  38 C.F.R. § 3.159(c)(2).  The evidence 
obtained, if any, should be associated with the 
claims file.

6.  Take action to ensure that all relevant 
records of the Veteran's treatment at the VAMC 
in Honolulu, Hawaii are associated with the 
claims file, to include all relevant records 
dated prior to June 19, 2006 and subsequent to 
May 26, 2009, including, but not limited to, any 
and all non-electronic (i.e., typed or hand-
written) clinical records, progress notes, 
and/or reports of hospitalization, whether or 
not they have been archived, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Efforts to obtain the evidence should be fully 
documented, and should be discontinued only if 
it is concluded that the evidence sought does 
not exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if any, 
should be associated with the claims file.

7.  Thereafter, take adjudicatory action on the 
claims here in question.  If any benefit sought 
remains denied, furnish a supplemental statement 
of the case (SSOC) to the Veteran and his 
representative.  The SSOC should contain, among 
other things, a citation to, and summary of, 
38 C.F.R. § 3.156(a).

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the Veteran until he receives further notice, but 
he may furnish additional evidence and argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2009).

